Exhibit 10.2




SECOND AMENDMENT TO MASTER REPURCHASE AGREEMENT
THIS SECOND AMENDMENT TO MASTER REPURCHASE AGREEMENT (this “Amendment”), dated
as of October 30, 2020 (the “Effective Date”), is made by and among CITIBANK,
N.A. (together with its successors and/or assigns, “Buyer”), TRMT CB LENDER LLC,
a Delaware limited liability company (“Seller”), and for the purpose of
acknowledging and agreeing to the provision set forth in Section 3 hereof,
TREMONT MORTGAGE TRUST, a Maryland real estate investment trust (“Guarantor”).
W I T N E S S E T H:
WHEREAS, Seller and Buyer have entered into that certain Master Repurchase
Agreement, dated as of February 9, 2018, as amended by that certain First
Amendment to Master Repurchase Agreement, dated as of November 6, 2018 (as such
agreement may be further amended, supplemented, extended, restated, replaced or
otherwise modified from time to time, the “Repurchase Agreement”);
WHEREAS, all capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Repurchase Agreement;
WHEREAS, Seller and Buyer desire to modify certain terms and provisions of the
Repurchase Agreement as set forth herein.
NOW, THEREFORE, in consideration of ten dollars ($10) and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Seller and Buyer covenant and agree as follows as of the Effective
Date, and Guarantor acknowledges and agrees as to the provision set forth in
Section 3 as of the Effective Date:
1.Modification of Repurchase Agreement. The Repurchase Agreement is hereby
modified as of the Effective Date as follows:
(a)The definitions of “Alternative Rate” and “Alternative Rate Transaction” in
Article 2 of the Repurchase Agreement are hereby deleted in their entirety.
(b)The following definitions in Article 2 of the Repurchase Agreement are hereby
deleted in their entirety and the following corresponding definitions are
substituted therefor:
“Stated Facility Expiration Date” shall mean November 6, 2022 (or if such day is
not a Business Day, the next succeeding Business Day).
“Pricing Rate Determination Date” shall mean, with respect to any Pricing Rate
Period with respect to any Transaction:
(i)if the Applicable Index with respect to such Pricing Rate Period is LIBOR
(or, if applicable, the Federal Funds Rate), the second (2nd) London Business
Day preceding the first day of such Pricing Rate Period;
ACTIVE 262069906v.6

--------------------------------------------------------------------------------



(ii)if the Applicable Index with respect to such Pricing Rate Period is a
Replacement Index, a date Buyer determines, on or prior to the applicable Index
Transition Date, in its reasonable discretion.
i. The following defined terms are hereby added to Article 2 of the Repurchase
Agreement in the appropriate alphabetical order:
“Applicable Alternative Rate” shall have the meaning set forth in the Fee
Letter.
“Applicable Index” shall have the meaning set forth in the Fee Letter.
“Available Tenor” shall mean, as of any date of determination and with respect
to the then-current Applicable Index, as applicable, any tenor for such
Applicable Index or payment period for Purchase Price Differential or interest
calculated with reference to such Applicable Index, as applicable, that is or
may be used for determining the length of a Pricing Rate Period pursuant to this
Agreement as of such date.
“Conforming Changes” shall mean any technical, administrative or operational
changes (including, but not limited to, changes to the definition of “Business
Day”, the definition of “Pricing Rate Period”, the timing and frequency of
determining rates and making payments of Purchase Price Differential, the timing
of borrowing requests or prepayment, conversion or continuation notices, length
of lookback periods, the applicability of breakage provisions, the formula for
calculating any successor rates identified pursuant to the definition of
“Replacement Index” (including whether such formula shall be cumulative or
non-cumulative), the formula, methodology or convention for applying the
successor floor to the successor Replacement Index and other technical,
administrative or operational matters) which Buyer determines are both (i)
appropriate to implement the Index Transition and (ii) consistent with Market
Practice (or, if Buyer decides that adoption of any portion of such Market
Practice is not administratively feasible or if Buyer determines that no Market
Practice for the administration of such Index Transition exists, in such other
manner of administration as Buyer decides is reasonably necessary in connection
with the administration of this Agreement and the other Transaction Documents).
“Corresponding Tenor” shall mean, with respect to any Available Tenor, as
applicable, either a tenor (including overnight) or an interest payment period
having approximately the same length (disregarding Business Day adjustment) as
such Available Tenor.
“Daily Compounded SOFR” shall mean, for any day, SOFR, with interest accruing on
a compounded daily basis, with the methodology and conventions for this rate
(which will include compounding in arrears with a lookback) being established by
Buyer in accordance with the methodology and conventions for this rate selected
or recommended by the Relevant Governmental Body for determining “Daily
Compounded SOFR” for business loans; provided, that if Buyer decides that any
such convention is not administratively feasible for Buyer, then Buyer may
establish another convention in its reasonable discretion.
“Fourth Amendment Date” shall mean October 30, 2020.
    2
ACTIVE 262069906v.6

--------------------------------------------------------------------------------



“Index” shall have the meaning set forth in the Fee Letter.
“Index Rate” shall have the meaning set forth in the Fee Letter.
“Index Transition” shall have the meaning set forth in the Fee Letter.
“Index Transition Date” shall mean the next subsequent Pricing Rate
Determination Date which is at least ten (10) Business Days following the date
of delivery of an Index Transition Notice.
“Index Transition Event” shall mean the occurrence of a determination by Buyer
that one of the following events has occurred with respect to the then-current
Applicable Index:
(i)a public statement or publication of information by or on behalf of the
administrator of such Applicable Index (or the published component used in the
calculation thereof) announcing that the administrator has ceased or will cease
to provide all Available Tenors of such Applicable Index (or such component
thereof), permanently or indefinitely; provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide any Available Tenor of such Applicable Index (or such component
thereof);
(ii)a public statement or publication of information by the regulatory
supervisor for the administrator of such Applicable Index (or the published
component used in the calculation thereof), a Relevant Governmental Body, an
insolvency official with jurisdiction over the administrator for such Applicable
Index (or such component), a resolution authority with jurisdiction over the
administrator for such Applicable Index (or such component) or a court or an
entity with similar insolvency or resolution authority over the administrator
for such Applicable Index (or such component), which states that the
administrator of such Applicable Index (or such component) has ceased or will
cease to provide all Available Tenors of such Applicable Index (or such
component thereof) permanently or indefinitely; provided that, at the time of
such statement or publication, there is no successor administrator that will
continue to provide any Available Tenor of such Applicable Index (or such
component thereof); or
(iii)a public statement or publication of information by the regulatory
supervisor for the administrator of such Applicable Index (or the published
component used in the calculation thereof) announcing that all Available Tenors
of such Applicable Index (or such component thereof) are no longer
representative.
For the avoidance of doubt, an “Index Transition Event” will be deemed to have
occurred with respect to any Applicable Index if a public statement or
publication of information set forth above has occurred with respect to each
then-current Available Tenor of such Applicable Index (or the published
component used in the calculation thereof).
    3
ACTIVE 262069906v.6

--------------------------------------------------------------------------------



“Index Transition Notice” shall mean a notice given by Buyer which:
(i)sets forth in reasonable detail the circumstances of the Index Transition;
(ii)designates an Index Transition Date; and
(iii)if feasible, identifies other Interest Determinations and Conforming
Changes to implement such Index Transition.
“Interest Determination” shall mean any determination related to an Index or an
Index Transition.
“ISDA Definitions” shall mean the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time.
“Market Practice” shall mean the practice and course of dealing, including the
manner of implementing Index Transitions, under repurchase facilities for
Similar Loans with similarly situated counterparties domiciled in the United
States.
“Rate Adjustment” shall mean, with respect to any Index Transition for any
applicable Pricing Rate Period and Available Tenor, an adjustment which may be
zero (0) or a positive or negative value, and which adjustment shall be the
first alternative set forth in the order below:
(i)the adjustment, or method for calculating such adjustment, as of the Index
Transition Date that has been selected, endorsed or recommended by the Relevant
Governmental Body for such Index Transition for the applicable Corresponding
Tenor;
(ii)the adjustment as of the Index Transition Date that would apply to the
fallback rate for a derivative transaction referencing the ISDA Definitions to
be effective upon an index cessation event with respect to such Index Transition
for the applicable Corresponding Tenor; and
(iii)the adjustment that has been selected by Buyer, after consultation with
Seller, in its reasonable discretion for the applicable Corresponding Tenor
consistently with Market Practice for handling such Index Transition, giving due
consideration to the then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such adjustment, for the
replacement of the then-current Index with the applicable Replacement Index for
U.S. dollar denominated floating rate commercial real estate mortgage loans as
of the Index Transition Date.
“Relevant Governmental Body” shall mean:
(i)the Federal Reserve Board or the Federal Reserve Bank of New York; or
    4
ACTIVE 262069906v.6

--------------------------------------------------------------------------------



(ii)a committee officially endorsed or convened by the Federal Reserve Board or
the Federal Reserve Bank of New York, or any successor thereto.
“Replacement Index” shall mean, for any Available Tenor, as of the relevant
Index Transition Date and thereafter until a subsequent Index Transition Date or
the Repurchase Date, the first alternative Index set forth in the order below
that Buyer determines is available and appropriate for the transaction:
(i)Term SOFR;
(ii)Daily Compounded SOFR; or
(iii) an Index selected by Buyer as the replacement for the then-current
Applicable Index for the applicable Corresponding Tenor giving due consideration
to (i) any selection or recommendation of a replacement Index or the mechanism
for determining such an Index by the Relevant Governmental Body, and (ii) any
Market Practice.
If the Replacement Index as determined pursuant to clause (i), (ii) or (iii)
above would be less than zero (0), the Replacement Index shall be deemed to be
zero (0) for all purposes of this Agreement with respect to the applicable
Pricing Rate Period.
“SOFR” shall mean, with respect to any Business Day, a rate per annum equal to
the secured overnight financing rate for such Business Day published by the SOFR
Administrator on the SOFR Administrator’s Website on the immediately succeeding
Business Day.
“SOFR Administrator” shall mean the Federal Reserve Bank of New York (or a
successor administrator of the secured overnight financing rate).
“SOFR Administrator’s Website” shall mean the website of the Federal Reserve
Bank of New York, currently at http://www.newyorkfed.org, or any successor
source for the secured overnight financing rate identified as such by the SOFR
Administrator from time to time.
“Term SOFR” shall mean, for the applicable Corresponding Tenor as of the
applicable Pricing Rate Determination Date, the forward-looking term rate based
on SOFR that has been selected or recommended by the Relevant Governmental Body.
ii. Sections 3(f), 3(g) and 3(i)(1) of the Repurchase Agreement are hereby
deleted in their entirety and replaced with the following:
“(f)    Upon written demand by Buyer, Seller shall indemnify Buyer and hold
Buyer harmless from any cost or expense (including, without limitation,
reasonable attorneys’ fees and disbursements) that Buyer actually sustains or
incurs as a consequence of (i) a failure by Seller in repurchasing any Purchased
Asset on the Early Repurchase Date after Seller has given a notice in accordance
with Article 3(d) of an Early Repurchase Date, (ii) any payment of the
Repurchase Price on any day other than a Remittance Date, (iii) a default by
Seller in selling Eligible Loans after Seller has notified
    5
ACTIVE 262069906v.6

--------------------------------------------------------------------------------



Buyer of a proposed Transaction and Buyer has agreed to purchase such Eligible
Loans in accordance with the provisions of this Agreement, and/or (iv) any
Interest Determination which results in a transition to a Replacement Index on a
day which is not the last day of the then current Pricing Rate Period.
(g)    Upon Buyer’s reasonable determination that an Index Transition Event has
occurred:
(i)Buyer shall provide an Index Transition Notice to Seller;
(ii)the Applicable Index shall transition, as of the Index Transition Date, to a
Replacement Index identified in accordance with the definition thereof and the
provisions hereof; and
(iii)the Rate Adjustment shall transition in accordance with the definition
thereof.
To the extent of any such determination by Buyer that an Index Transition Event
has occurred, such determination and imposition of a Replacement Index will not
be applied to Seller unless Buyer is imposing changes similar in substance on
its similarly situated customers domiciled in the United States under repurchase
facilities under which Buyer has a comparable contractual right, which
repurchase facilities finance commercial real estate mortgage loans similar to
the affected Purchased Loans (“Similar Loans”).
Notwithstanding anything to the contrary herein or in any other Transaction
Documents, Buyer shall have the right to make Conforming Changes to the
Transaction Documents from time to time in connection with an Index Transition
Event, and such Conforming Changes shall become effective without any further
action or consent by Seller.
(i)(1)    Notwithstanding any other provision herein, if the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
after the date of this Agreement shall make it unlawful for Buyer to effect or
continue Transactions as contemplated by the Transaction Documents, (a) the
commitment, if any, of Buyer hereunder to enter into new Transactions shall
forthwith be canceled, and (b) unless a Replacement Index becomes effective as
provided in Section 3(g)(ii), the Pricing Rate for the Transactions then
outstanding shall be converted automatically to a per annum rate equal to the
Federal Funds Rate plus the Applicable Spread on the last day of the then
current Pricing Rate Period or within such earlier period as may be required by
law. If any such conversion of a Transaction occurs on a day which is not the
last day of the then current Pricing Rate Period with respect to such
Transaction, Seller shall pay to Buyer such amounts, if any, as may be required
pursuant to Section 3(f) of this Agreement.”
    6
ACTIVE 262069906v.6

--------------------------------------------------------------------------------



2.Seller’s Representations. Seller has taken all necessary action to authorize
the execution, delivery and performance of this Amendment. This Amendment has
been duly executed and delivered by or on behalf of Seller and constitutes the
legal, valid and binding obligation of Seller enforceable against Seller in
accordance with its terms subject to bankruptcy, insolvency, and other
limitations on creditors’ rights generally and to equitable principles. No Event
of Default has occurred and is continuing, and no Event of Default will occur as
a result of the execution, delivery and performance by Seller of this Amendment.
Any consent, approval, authorization, order, registration or qualification of or
with any Governmental Authority required for the execution, delivery and
performance by Seller of this Amendment has been obtained and is in full force
and effect (other than consents, approvals, authorizations, orders,
registrations or qualifications that if not obtained, are not reasonably likely
to have a Material Adverse Effect).
3.Reaffirmation of Guaranty. Guarantor has executed this Amendment for the
purpose of acknowledging and agreeing that, notwithstanding the execution and
delivery of this Amendment and the amendment of the Repurchase Agreement
hereunder, all of Guarantor’s obligations under the Guaranty remain in full
force and effect and the same are hereby irrevocably and unconditionally
ratified and confirmed by Guarantor in all respects.
4.Conditions Precedent. This Amendment and its provision shall become effective
upon the execution and delivery of this Amendment by a duly authorized officer
of each of Seller, Buyer and Guarantor.
5.Agreement Regarding Expenses. Seller agrees to pay Buyer’s reasonable out of
pocket expenses (including reasonable legal fees) incurred in connection with
the preparation and negotiation of this Amendment promptly (and after Buyer or
Buyer’s counsel gives Seller an invoice for such expenses).
6.Full Force and Effect. Except as expressly modified hereby, all of the terms,
covenants and conditions of the Repurchase Agreement and the other Transaction
Documents remain unmodified and in full force and effect and are hereby ratified
and confirmed by Seller. Any inconsistency between this Amendment and the
Repurchase Agreement (as it existed before this Amendment) shall be resolved in
favor of this Amendment, whether or not this Amendment specifically modifies the
particular provision(s) in the Repurchase Agreement inconsistent with this
Amendment. All references to the “Agreement” in the Repurchase Agreement or to
the “Repurchase Agreement” in any of the other Transaction Documents shall mean
and refer to the Repurchase Agreement as modified and amended hereby.
7.No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Buyer under the
Repurchase Agreement, the Guaranty, any of the other Transaction Documents or
any other document, instrument or agreement executed and/or delivered in
connection therewith.
8.Headings. Each of the captions contained in this Amendment are for the
convenience of reference only and shall not define or limit the provisions
hereof.
    7
ACTIVE 262069906v.6

--------------------------------------------------------------------------------



9.Counterparts. This Amendment may be executed in any number of counterparts,
and all such counterparts shall together constitute the same agreement.
Signatures delivered by email (in PDF format) shall be considered binding with
the same force and effect as original signatures.
10.Governing Law. This Amendment shall be governed in accordance with the terms
and provisions of Article 19 of the Repurchase Agreement.


[No Further Text on this Page; Signature Pages Follow]


    8
ACTIVE 262069906v.6


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the day and year first above
written and effective as of the Effective Date.


SELLER:
TRMT CB LENDER LLC,
a Delaware limited liability company


By:
 /s/ G. Douglas Lanois
Name: G. Douglas LanoisTitle: Chief Financial Officer



[SIGNATURES PAGES CONTINUE ON NEXT PAGE]


    
ACTIVE 262069906v.6


--------------------------------------------------------------------------------





GUARANTOR:
TREMONT MORTGAGE TRUST,
a Maryland real estate investment trust
By:
 /s/ G. Douglas Lanois
Name: G. Douglas LanoisTitle: Chief Financial Officer

[SIGNATURES PAGES CONTINUE ON NEXT PAGE]




    
ACTIVE 262069906v.6

--------------------------------------------------------------------------------



BUYER:
CITIBANK, N.A.
By:
 /s/ Richard B. Schlenger
Name: Richard B. SchlengerTitle: Authorized Signatory

    
ACTIVE 262069906v.6